MERRIMAN S. SMITH, Judge.
On Sepember 16, 1948, James Weaver, the claimant, was driving his 1941 Plymouth coupe across a state-owned steel structure bridge with wooden floor, in Rowlesburg, Preston county, West Virginia, and while crossing said bridge a loose floor board tilted up, striking the left rear fender and running board, damaging it to the extent of $16.00. While the state does not guarantee, nor is it responsible for, the absolute safety of the highways throughout its borders, as respects bridges the Legislature has imposed a duty upon the state road commission to keep them in a reasonably safe condition for the regular flow of traffic.
As soon as this accident was reported to R. O. Hart, maintenance superintendent for district four, which includes Preston county, he dispatched a crew to make the necessary repairs.
When the floor planks of a bridge become loose and unsafe for public travel the condition should be remedied, and to wait until an accident damages the property of an individual before making repairs does not meet with the statutory requirement, and the state should make reparation for such loss or damage sustained.
The state road commission concurred in the claim, it was approved by the attorney general, and a majority of this court hereby makes an award in the sum of sixteen dollars ($16.00) *12in favor of claimant James M. Weaver, and recommends payment thereof to the Legislature.